Title: To George Washington from Richard Dobbs Spaight, 24 May 1794
From: Spaight, Richard Dobbs
To: Washington, George


               
                  Sir
                  No. Carolina New Bern 24th May 1794
               
               Mr Martinon has been at Occacock inlet and has fixed upon Beacon island as the most proper place on which the fort for the protection of the shipping going out and coming in at that bar can be erected. his judgement in this particular coincides with the opinion of every person who is acquainted with the place.
               Beacon island contains about twenty five acres of land and is the joint property of John G. Blount esqre of Washington and Capt: Jno. Wallace who are willing to convey the same to the United States for a moderate compensation. they are willing that the United States should appoint persons to value it and to take the sum at which they shall value it.
               I find by the instructions of Mr Martinon that I am to approve of the plans which he shall draw for the forts, in this business I shall be totally at a loss as I am unaquainted with fortification
                  
                  and can form no judgement whether his plans are good or not so that giving my assent to them will be merely a matter of form. I am with respect Sir &ca
               
                  R. D. Spaight
               
            